                     4:07-cr-40066-JBM-JAG # 376       Page 1 of 9
                                                                                            E-FILED
                                                            Friday, 11 December, 2020 09:41:36 AM
                                                                       Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                            ROCK ISLAND DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
             v.                             )     Case No. 4:07-cr-40066
                                            )
MAURICE LEONARD GIBSON,                     )
                                            )
      Defendant.                            )

                              ORDER & OPINION

      This matter is before the Court on Defendant Maurice Gibson’s pro se request

for compassionate release (dkt. 369) and his counseled Amended Motion for

Compassionate Release (dkt. 371). The Government has responded (dkt. 374) and

Probation has filed a recommendation (dkt. 372) at the Court’s direction. This matter

is ripe for review. For the following reasons, the Motion is denied.

                                    BACKGROUND

      In January 2008, Defendant pleaded guilty to conspiracy to distribute crack

cocaine (Count I), distribution of crack cocaine (Counts VIII and IX), and possession

with intent to distribute crack cocaine (Count X) in violation of 21 U.S.C. §§ 846,

841(a)(1), (b)(1)(A), (b)(1)(B), (b)(1)(C). (Dkt. 159 at 1–5). On account of Defendant’s

prior felony drug convictions (dkt. 90), Defendant was sentenced to a mandatory

minimum of life imprisonment on Counts I and X, as well as 360 months’

imprisonment on Counts VIII and IX, to run concurrently (dkt. 178).
                    4:07-cr-40066-JBM-JAG # 376        Page 2 of 9




      Defendant’s sentence was subsequently reduced on three separate occasions.

In November 2010, Defendant’s sentence on all counts was reduced from life to 264

months’ imprisonment. (Dkt. 254). In February 2015, his sentence was further

reduced to 235 months’ imprisonment pursuant to Amendment 782. (Dkt. 292). Most

recently, in September 2020, the Court reduced Defendant’s sentence to 210 months’

imprisonment under Section 404(b) of the First Step Act. (Dkt. 365). Defendant is

currently projected to be released on July 26, 2022. (Dkt. 371 at 1).

      The instant motion1 arises from the ongoing COVID-19 pandemic. Defendant

is incarcerated at Federal Correctional Institution (FCI) Sandstone,2 where there are

currently 224 active COVID-19 cases among the inmate population, 15 active cases

among staff, and no reported deaths; 237 inmates and 1 staff member were previously

infected   and    have    recovered.    COVID-19,      Fed.   Bureau    of   Prisons,

https://www.bop.gov/coronavirus/ (last visited Dec. 10, 2020).3



1 Defendant’s first motion for compassionate release (dkt. 360) was withdrawn when
the Court granted Defendant a sentence reduction under Section 404(b) of the First
Step Act. (See dkt. 368; Text Order of October 7, 2020). Defendant then filed a pro se
Motion to Reinstate his motion for compassionate release, arguing he never
authorized the withdrawal. (Dkt. 369). The Court construed Defendant’s Motion (dkt.
369) as a new request for compassionate release incorporating the circumstances set
forth in his prior motion. (Text Order of October 22, 2020). The Court therefore
considers herein the circumstances set forth in Defendant’s first pro se motion for
compassionate release (dkt. 360) along with the briefing submitted pursuant to his
instant motion for compassionate release (dkt. 369).
2 At the time of Probation’s filing (dkt. 372), Defendant was incarcerated at FCI

McKean. He has since been transferred to FCI Sandstone. See
https://www.bop.gov/inmateloc/ (last visited Dec. 10, 2020).
3 The BOP website contains the following disclosure:

       These data are compiled from a variety of sources and reviewed by BOP Health
       Services staff before documented for reporting. Not all tests are conducted
       by and/or reported to BOP. The number of positive tests at a facility is not
                                           2
                     4:07-cr-40066-JBM-JAG # 376       Page 3 of 9




      Defendant, 39, claims he suffers from obesity (BMI ≥ 30), prediabetes, and

hypertension. (Dkt. 360 at 2; Dkt. 371 at 1). He has also been diagnosed with

hyperlipidemia and metabolic disorder. (Dkt. 371 at 2). Defendant argues his medical

conditions, when coupled with the threat of COVID-19, constitute an extraordinary

and compelling reason warranting compassionate release. (Dkt. 360 at 2). If released,

Defendant proposes residing with his brother, a placement Probation finds suitable.

(Dkt. 372 at 2).

                                  LEGAL STANDARD

      The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow defendants to

ask the sentencing court for compassionate release. Pub. L. No. 115-391 § 603(b), 132

Stat. 5194, 5239. The decision whether to grant compassionate release is within a

district judge’s discretion, the standard for which is set by 18 U.S.C. § 3582(c)(1)(A).

United States v. Gunn, ___ F.3d ___, 2020 WL 6813995 (7th Cir. Nov. 20, 2020). Under

the statute, there are three requirements.

      First, a defendant may not bring a compassionate release motion until either

(a) the defendant has “fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or (b) 30 days lapse

“from the receipt of such a request by the warden of the defendant’s facility,



       equal to the number of cases, as one person may be tested more than once. The
       number of tests recorded per site reflects the number of persons at the specific
       facility who have been tested, whether at that site or at a prior facility.
COVID-19, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
Dec. 8, 2020) (emphasis in original). The website further indicates there have been
724 COVID-19 tests conducted at FCI Sandstone, 0 are pending, and there has been
a total of 381 positive tests. Id.
                                           3
                    4:07-cr-40066-JBM-JAG # 376       Page 4 of 9




whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Some courts have held this

requirement may be waived, e.g., United States v. Coles, 455 F. Supp. 3d 419, 424–

425 (E.D. Mich. 2020), while others have held it may not, e.g., United States v.

Albertson, No. 116-CR-00250, 2020 WL 1815853, at *2 (S.D. Ind. Apr. 8, 2020). The

undersigned has yet to decide that question.

      Second, the defendant must either be at least 70 years of age and have served

30 years of the sentence for which the defendant is currently imprisoned, 18 U.S.C. §

3582(c)(1)(A)(ii), or demonstrate “extraordinary and compelling reasons warrant”

compassionate release, 18 U.S.C. § 3582(c)(1)(A)(i). The policy statement issued by

the United States Sentencing Commission, U.S.S.G. § 1B1.13, though not binding on

district judges, provides a “working definition of ‘extraordinary and compelling

reasons’ ” that can “guide [judicial] discretion without being conclusive.” United

States v. Gunn, ___ F.3d ___, 2020 WL 6813995 (7th Cir. Nov. 20, 2020).

      Third, the Court must consider “the factors set forth in [18 U.S.C. §] 3553(a) to

the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).

                                     DISCUSSION

      It appears Defendant is statutorily eligible for compassionate release in that

more than 30 days have lapsed from the receipt of his request by the Warden of FCI

McKean.4 The remaining issues are whether Defendant has demonstrated




4 Defendant’s request for compassionate release was received and denied by the
Warden before he filed his first Motion for Compassionate Release on September 11,
2020. (Dkt. 360 at 2).
                                          4
                     4:07-cr-40066-JBM-JAG # 376      Page 5 of 9




“extraordinary and compelling reasons warrant” compassionate release and whether

the 18 U.S.C. § 3553(a) factors favor release.

 I.   Extraordinary and Compelling Reasons

      Defendant argues his underlying medical conditions, when coupled with the

risk of COVID-19, constitute “extraordinary and compelling” reasons for

compassionate release. Specifically, he states he suffers from frequent incapacitating

headaches, hyperlipidemia, and metabolic disorder; he also claims he has

hypertension, BMI of more than 30, and has been determined by prison medical staff

to be in a pre-diabetic medical state. (Dkt. 371 at 1-2; Dkt. 360 at 1). The government

responds that these conditions are either not reflected in Defendant’s medical records,

not serious, or not recognized by the Centers for Disease Control (“CDC”) as

conditions that increase the risk of severe illness from COVID-19. (See dkt. 374 at 4,

8). Rather, the government argues Defendant’s medical records indicate he is “a

relatively healthy 39-year old.” (Dkt. 374 at 8).

      Defendant did not submit any medical records to support his claims. Although

obesity (BMI ≥ 30) is recognized by the CDC as an underlying condition that increases

the risk of severe illness from COVID-19, the government states Defendant’s records

do not reflect any concerns with obesity. (Dkt. 374 at 4). Without any showing from

Defendant, the Court will not assume he has this condition. The CDC also recognizes

hypertension as a condition that “might” increase the risk of severe illness from

COVID-19; the government concedes that hypertension appears in Defendant’s

medical records but notes he has not been prescribed medication for it. (Dkt. 374 at

8). Lacking further information indicating Defendant’s high blood pressure is a
                                           5
                     4:07-cr-40066-JBM-JAG # 376       Page 6 of 9




serious medical condition, the Court will not conclude Defendant’s risk from high

blood pressure alone amounts to an ‘extraordinary and compelling reason”

warranting release. See United States v. Melgarejo, 2020 WL 2395982, at *4 (C.D. Ill.

May 12, 2020) (“The Court could find no cases where a defendant with hypertension

and no comorbidities was granted relief under the compassionate release statute.”).

Thus, although an underlying condition which increases the risk of severe illness

from COVID-19 may in some cases constitute an “extraordinary compelling reason”

warranting release,5 the Court finds Defendant has not demonstrated he has medical

conditions that rise to that level. Even if Defendant could establish “extraordinary

and compelling reasons,” the Court would nevertheless find release inappropriate on

consideration of the factors set forth in 18 U.S.C. § 3553(a).

II.   The 18 U.S.C. § 3553(a) Factors

      The nature and circumstances of Defendant’s offense are serious. Defendant

played a prominent role in a long-term drug trafficking conspiracy; as a member of

the Black P-Stone gang in Chicago, he relocated to Rock Island County to assist the

gang’s drug distribution in the Quad Cities. (Dkt. 117 at 13). Beginning in 2002 and

continuing for five years until his arrest, Defendant received and resold about 1.25

ounces of crack cocaine every other week, at times using the apartments of his sister


5 The Court has previously accepted the position that “extraordinary and compelling
reasons” may exist where a defendant suffers from an underlying condition that
exacerbates the risk of COVID-19 if it is a “serious physical or medical condition” that
is chronic (“from which he or she is not expected to recover”) and which “substantially
diminishes the ability of the defendant to provide self-care within the environment of
a correctional facility.” See, e.g., United States v. Hamilton, No. 4:08-cr-40066 (C.D.
Ill. Sept. 1, 2020); see also U.S.S.G. § 1B1.13, cmt. n.1 (a)(ii)(1).

                                           6
                     4:07-cr-40066-JBM-JAG # 376       Page 7 of 9




and another woman for the drug operation and paying rent or providing crack in

exchange. (Dkt. 117 at 14–16). Defendant was therefore held responsible for the full

15 kilograms of crack involved in the conspiracy and given a three-level upward

adjustment for his role in recruiting others into the conspiracy. (Dkt. 159 at 11–12).

In light of the seriousness of this offense and the sentence reductions Defendant has

already received, a further reduction to time served would not provide just

punishment for the offense or afford adequate deterrence. 18 U.S.C. § 3553(a)(2)(A)–

(B).

       Defendant’s   history   and   characteristics   also   weigh   against   release.

Defendant’s criminal history is virtually uninterrupted, beginning with a conviction

for aggravated assault and violation of a court order at the age of 16. (See dkt. 159 at

12). At 18, he was convicted of a felony drug offense; his probation was subsequently

revoked three times. (Dkt. 159 at 13). At 20, he was convicted of a felony drug offense

that generated another three revocations of probation (Dkt. 159 at 14–15). He also

pleaded guilty to aggravated unlawful use of a handgun. (Dkt. 159 at 15). Between

age 22 and 24 he received four more convictions, including one for aggravated battery

on a police officer; at 27 he was arrested for the instant offense. (Dkt 159 at 16–17,

3–4). Defendant has also been diagnosed with impulse control disorder and was

required to attend a Batterer’s Education Program in 2006 after he punched his

girlfriend in the face, breaking her eye socket. (Dkt. 159 at 20–21). The Bureau of

Prisons classifies Defendant as having a high risk of recidivism (dkt. 374 at 5),




                                           7
                    4:07-cr-40066-JBM-JAG # 376       Page 8 of 9




suggesting Defendant’s sentence is necessary to protect the public from further

crimes. 18 USC 3553(a)(2)(C).

      Defendant argues he has transformed his life and rehabilitated himself while

incarcerated. (Dkt. 360 at 3). While he has been found to have committed five rule

violations during his 13 years of incarceration (see dkt. 374 at 6), Defendant claims

he has redeemed himself of these incidents, as demonstrated by his recent transfer

to a low security institution. (Dkt. 360 at 2–3). He has also participated in self-help

studies and institutional programs, including a post-secondary academic program in

theology through which he is training to become a minister. (Dkt. 360 at 3). This

progress is certainly commendable, and the undersigned is moved by Defendant’s

desire to live a rehabilitated life with his two daughters after one of his daughters

sadly passed away due to a brain aneurysm. (Dkt. 360 at 3; Dkt. 371 at 1). The Court

hopes Defendant will remain committed to his rehabilitation so that he can achieve

this goal upon his release at the conclusion of his custodial sentence. However, on

holistic consideration of the 18 U.S.C. § 3553(a) factors, the Court concludes release

is not appropriate at this time.

                                    CONCLUSION

      For the foregoing reasons, Defendant’s request for compassionate release (dkt.

369) and his counseled Amended Motion for Compassionate Release (dkt. 371) are

DENIED.



SO ORDERED.



                                          8
                   4:07-cr-40066-JBM-JAG # 376      Page 9 of 9




Entered this 11th day of December 2020.

                                                       s/ Joe B. McDade
                                                     JOE BILLY McDADE
                                              United States Senior District Judge




                                          9
